Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks filed 03/10/2022 is acknowledged.
 
	Claims 4-5, 10 are cancelled.
	Claims 1-3, 6-9, 11-22 are being considered on the merits. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (CN 101849577A, English Abstract, hereinafter R1) in view of Nagahata et al (US 2017/0215449, hereinafter R2) and Passerat et al. (Nutrition Res. 15: 1287-1295 (1995), hereinafter R3).
Claim 1 recites a chemically acidified or biologically acidified (fermented) milk product that is heat treated (pasteurized or sterilized) after acidification and treated with lactase after the heat treatment process. 
R1 (Abstract) discloses a biologically acidified milk product (yogurt) that is pasteurized to produce a long shelf life yogurt. 
Claim 1 - R1 teaches of fermenting a milk product comprising colloidal materials and starter culture. The milk product is fermented until a specific degree of acidity is reached. The fermented product is finally heat treated (sterilized) to produce a long shelf life product. 
However, R1 is generally silent to the enzymatic treatment of the fermented milk after fermentation or heat treatment.  
Claims 1, 3, - R-2 discloses lactase solutions of known activity which can be added to fermented milks either before or after fermentation. 
Claims 1, 3 -The lactase used may be a lactase which is active in a neutral pH range 6-7.5 or it may be active in an acidic pH range 3.0-5.9 [0022].
Claim 1 - R2 discloses that the lactase solution can be widely used for various kinds of dairy products including milk beverage, fermented milk, ice cream; etc. The milk beverages may include beverages before sterilization or beverages after sterilization. The lactase containing composition can be added before sterilization or after sterilization. [0048 -0049]
Claims 1-3 - R2 discloses that the fermented milk may be yogurt or other lactic acid bacteria beverage. Soft yogurt and drink yogurt are produced by subjecting fermented milk to micronization treatment or homogenization treatment. The lactase solution can be used for both of the post-fermentation and pre-fermentation. [0050]
R2 discloses the lactase solution is used in production of long-life milk. The production process of long-life milk includes a sterilization process and a continuous aseptic packaging process. [0051]
R2 teaches that the lactase solution may comprise a neutral lactase or an acidic lactase depending on the pH profile in application. For applications in the neutral range a neutral lactase is used and for applications in the acidic range an acidic lactase is use. [0052]
R2 claims a dairy product comprising the lactase solution. (Claims 6, 14, 15). 
R2 is silent regarding a lactase of Bifidobacterium bifidum. 
Claims 6, 7 - R3 discloses Bifidobacterium bifidum lactase being active at acidic pH.
Claim 1 - R3 discloses that the in vitro lactase activity reached its maximum at pH close to 6.5. The activity drops to <30% of its peak value at pH 5.0. The activity is negligible at pH 8.0 (page 1291, par. 2 and Fig. 2)
In summary, R1 discloses the production of a long shelf life yogurt product that is heat treated after fermentation. R2 teaches of using lactase in long-life milk that is also sterilized and that  lactase having activity at acidic pH may be used in fermented drinks having acidic pH. R3 teaches of Bifidobacterium bifidum lactase which maintains activity at acid pH. 
It is noted that chemically acidified milk or biologically acidified milk (fermented milk) contains unhydrolyzed residual lactose. The unhydrolyzed lactose is detrimental to lactose intolerant individuals. While adding lactase to milk before acidification hydrolyzes lactose in the milk substrate, the lactase activity is diminished upon heat treatment of the acidified product. Adding lactase to a heat treated acidified milk has a dual advantage of hydrolyzing residual lactose as well as having active lactase activity in the product. 
Therefore, it would have been obvious to those of ordinary skill in the art, at the time the invention was made, to produce fermented milk products (acidified milk products) that are heat treated for a longer shelf life (according to R1), using lactase as motivated by R2.   Bifidobacterium bifidum lactase, being active at acidic pH, would have been used as motivated by R3. One would do so to have an active lactase in the heat treated fermented milk product. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing acidified milk products comprising active lactase. 
Claims 7, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (CN 101849577A, English Abstract, hereinafter R1),   Nagahata et al (US 2017/0215449, hereinafter R2) and Passerat et al. (Nutrition Res. 15: 1287-1295 (1995), hereinafter R3), further in view of SEQ ID (Q9F4D5-BIFBI) (Bifidobacterium bifidum lactase).
The disclosures of R1-R3 are incorporated by reference as outlined above. 
R3 discloses a lactase of Bifidobacterium bifidum origin (SEQ ID NO. 1). However, R3 is silent regarding a lactase represented by SEQ ID NO: 2, 3 or 4.
The lactase represented by SEQ ID (Q9F4D5-BIFBI) is a Bifidobacterium bifidum lactase that is 99.7% identical to SEQ ID NO:2 as presently claimed. The SEQ ID (Q9F4D5-BIFBI) also discloses a lactase of Bifidobacterium bifidum that is 100% identical to SEQ ID NO: 3. SEQ ID (A4K5H9-BIFBI) discloses a lactase of Bifidobacterium bifidum that is 100% identical to SEQ ID NO:4 as presently claimed. 
Therefore, it would have been obvious to add any of the Bifidobacterium bifidum lactases, represented by sequences 1, 2, 3 or 4, to a heat treated fermented milk product as clearly disclosed by R2 and R3. One would do so to produce a fermented milk  product, having an acidic pH, comprising an active lactase and a very low concentration of residual lactase. 
Claim 9 recites adding lactase to an acidified milk product. According to the instant specification, the product may be chemically acidified using inorganic or organic acids. However, since R2 clearly discloses that the lactase having an acidic activity range may be used for products in the acidic range, it would have been obvious to add a lactase with an acidic range activity to a milk product that has been acidified with inorganic or organic acids. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicant agues that the cited combination of references do not teach or suggest adding lactase to an acidified or fermented milk product after heat treatment of the acidified or fermented product as recited in the claims. 
	a.	The rejection of claims is an obviousness type rejection based on the teachings of multiple references. The primary reference discloses the production of a long-life fermented yogurt by sterilization. Careful reading of the primary reference teaches of sterilizing the fermented product. The heat treatment is after fermentation. The motivation for heat treating the product after fermentation is producing a long shelf life yogurt product. Therefore, the bacterial count of no more than 1X10^2 CFU/g product is inherent in Chen’s product. 
	b.	The secondary reference teaches of using lactase in fermented products. Nagahata specifically teaches of using acid stable lactase [0022]. The lactase solution can be used for both of the post-fermentation and pre-fermentation. [0050]
Nagahata discloses the lactase solution is used in production of long-life milk. The production process of long-life milk includes a sterilization process and a continuous aseptic packaging process. [0051]. It is noted that in aseptic packaging the product and the packaging materials are sterilized separately and the product is packaged under aseptic conditions; i.e. sterile space, equipment, air, etc. 
c.	Passerat et al. (R3) clearly discloses that Bifidobacterium bifidum produces acid stable lactase. Instant claim 6 is limited to the use of the same lactase, i.e. acid stable lactase of Bifidobacterium bifidum. 
	Since all the information regarding the limitations of instant claims is provided by the cited references, there is no hindsight involved as alleged by Applicant.
2.	Applicant argues that Nagahata does not disclose any process that comprise both acidification/fermentation and heat treatment. 
a.	Nagahata clearly teaches of using acid stable lactase for fermented (low pH) products [0022]. Additionally Nagahata teaches of using lactase for post-fermentation and pre-fermentation [0050]. 
3.	Applicant argues that Nagahata’s long-life milk product is not acidified or fermented, and does not disclose when in the production process its lactase solutions should be used.
a.	Nagahata clearly states that the lactase solution may be an acid stable lactase that is active in a pH range 3.0-5.9 [0022]. This is a pH range in fermented milk products, e.g. yogurt. Nagahata also clearly states that the lactase solion may be used in pre-fermentation step or in a post-fermentation step. Nagahata states that the lactase solution may be used for fermented milks. [0048-0049]. It is evident that mentioning the use of a lactase being active in acidic pH range, by Nagahata, implies the use of this enzyme for fermented milks, e.g. yogurt, because regular milk does not comprise an acidic pH to require acid stable lactase. 
4.	Applicant argues that the Examiner continues to assert fermented milk contains unhydrolyzed residual lactose and that adding lactase to heat treated acidified/fermented products hydrolyzes residual lactose as well as providing active lactase in the product.
a.	Residual lactose in fermented milk products is universally known in the art. However, Applicant is referred to Alm (J. Dairy Sci. 65: 346-352 (1982)) that clearly discloses the residual lactose content in yogurt (please see Fig. 2b). Alm discusses lactose in regard to lactose intolerant individuals. 
b.	Applicant tries to attack references individually. However, the rejection is an obviousness rejection and what is implied to an ordinary skill in the art should be considered. 
	5	Applicant argues that Nagahata does not disclose adding lactase to an acidified milk product after heat treatment. 
 
	a.	Lactose-reduced or lactose-free milk is a common product available basically in all grocery stores.  This product is specifically produced for lactose-intolerant individuals. Again; a fact that is universally known. Adding lactase after a heat treatment to a milk product is also known in the art. Applicants are referred to Hotchkiss et al.  (US 2010/0196985) at par. [0013] wherein advantages of adding lactase to milk after pasteurization are disclosed. 
	b.	Addition of lactase to a milk product either before or after fermentation is also clearly disclosed by Nagahata at par. [0048 – 0049 and 0050]. The phrase after fermentation” means the product has a low pH in the range regular for yogurt products. 
	c.	WO 2009/071539 (of record) discloses using acid tolerant Bifidobacterium lactase for producing fermented milk products. Being acid tolerant, the lactase may obviously be added to a fermented milk product.
	d.	Nagahata is not the primary reference. Nagahata clearly states that an acid tolerant lactase may be used before or after sterilization of the substrate. Acid tolerant lactase is not used for regular unfermented milk. 
	6.	Applicant argues that even when Nagahata teaches of using lactase before or after fermentation, it is not equivalent, an in no way suggests, adding lactase after fermentation and after heat treatment of the acidified/fermented milk product. 
	a.	Using lactase in an acidified/fermented milk product is clear by “post fermentation” as clearly stated by Nagahata. The question is now whether one of ordinary skill in the art adds it before heat treatment (for producing a long-shelf life product as disclosed by Chen) or after heat treatment. Bifidobacterium bifidum lactase is not heat stable, therefore; one of ordinary skill in the art does not add it to the fermented milk before heat treatment, the lactase is supposed to linger in the heat-treated product for a while. 
7.	Applicant argues that long-life milk (UHT milk) has a pH of about 6.7 and that a fermented milk has its pH in the range 3.0-5.0 and that UHT milk is not fermented milk.
a.	Granted, UHT milk is not fermented milk. However, Nagahata teaches of  using acid tolerant lactase wherein the product has a pH in the range 3-5.9. This is the pH range of a fermented milk. The heat-treatment of a fermented milk product is disclosed by the primary reference; Chen. 
8.	Applicant argues that “pre-fermentation” or “or post-fermentation” refers to when the product is filled into containers, referring to para. [0050] in Nagahata.
a.	The phrase “pre-fermentation” refers to a product that is fermented before packaging.  However, the same para. [0050] discloses “the lactase solution of the present invention can be used for both of the post-fermentation and the pre-fermentation”. This is clearly suggesting that the lactase may be used before the fermentation of milk or after the fermentation of milk. Applicant is reminded that both of “post-fermentation” and “pre-fermentation” refer to a product that is considered “fermented”.  
9.	Applicant argues that the cited references provide no reason to modify chen in the manner asserted for rejections. 
a.	As discussed supra, a fermented milk product such as yogurt contains residual lactase. This is universally known in the art. The article by Alm (1982, see above) is presented to show this fact was known in the art. It was also known that lactose cannot be tolerated by lactose intolerant people (Alm, 1982). Therefore, Chen’s product that is heat treated after fermentation, can be treated with lactose using an acid stable lactase as clearly motivated by Nagahata. As disclosed by R3, lactase of Bifidobacterium bifidum was known as an acid lactase, therefore, its use was motivated as well. 
10.	Applicant argues that even if all the aspects of the presently claimed invention are disclosed in the prior art, it is not sufficient for establishing a prima-facie case of obviousness because there is no motivation to combine the referneces.
	a.	Please see Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.	
		A fermented milk product such as yogurt is known to comprise residual lactose (the reason is the post-fermentation acidification (souring) of yogurt even in the refrigerator, please see Alm, 1982). Adding lactase to a fermented milk product known to comprise residual lactose; would have been well within one’s ordinary skill in the art. WO 2008/000895 [Example 2] clearly shows the inclusion of lactase in a fermented yogurt to reduce residual lactose to a very low 0.01%. 
		However, R2 and R3 only used as teaching reference in order to teach the use of lactase in fermented milks. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  
	The product as presently claimed may be a novel product, however, a novel product should also be nonobvious to be patentable. 
	No claims are allowed. 
 
	The following responses to arguments were presented in the pending non-final rejection of 09/14/2021. They are kept here for future reference. 
	
1.	Applicant argues that Hotchkiss discloses the disadvantages of adding lactase after pasteurization. 
	a.	Hotchkiss has not been cited in the rejection of claims. 
	2.	Applicants argue that Nagahata (R2) does not suggest that adding lactase to milk before acidification  is in any way inadequate.
	a.	R2 clearly teaches of adding lactase to a fermented milk either before or after fermentation. [0048-0049, 0050]. 
		Furthermore, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
		Nagahata explicitly discloses the addition of lactase to a heat treated fermented milk. 
	3.	Applicants argue that those skilled in the art would understand Nagahata (R2) par. [0049] to be disclosing adding its lactase solutions to milk substrates used to make fermented products before or after sterilization prior to use for fermentation. 	
	a.	This is a mischaracterization of Nagahata’s teachings. In par. [0049], the milk products listed include butter milk which is known to be a fermented product. Therefore addition of lactase to a fermented product is disclosed by R2. The overall teachings of a reference are considered, not specific examples. 
	4.	Applicants argue that there is no teaching in Nagahata (R2) disclosing adding lactase solution to the final product and that buttermilk is a raw material. 
	a.	in par. [0049, 0050], buttermilk is mentioned as a product that can comprise lactase. 
	b.	Par. [0050] clearly teaches that “The lactose solution of the present invention can be used for both of the post-fermentation and the pre-fermentation”. Therefore, as alleged by Applicants, “prior to the use for fermentation” is a partial disclosure by Nagahata (R2).
	5.	Applicant argues that the buttermilk mentioned in Nagahata is not a fermented product because the buttermilk may be from unfermented cream.
	a.	Buttermilk is not the only product mentioned by Nagahata. Yogurt is also mentioned by Nagahata [0050]. Yogurt is also a fermented milk product. 
	6.	Applicant argues that Nagahata par. [0049] discloses adding it lactase solution prior to the use for fermentation. 
	a.	Please see par. [0050] in Nagahata clearly stating that lactase may be used for pre-fermentation or post-fermentation for products such as yogurt. 
	b.	Additionally, Applicant is referred to WO 2008/000895 at Example 2; disclosing a fermented milk comprising lactase. The product has a fresh, slightly sweet taste after a week of storage at 5 C. The residual lactose content is < 0.01%. The product is a fermented yogurt comprising lactase and less than 0.01% lactose. 
		Present claim 1 is a product by process. It does not matter how it is made. The product disclosed by WO 2008/000895 is a fermented milk product, comprising lactase and less than 0.01% lactose. 
	7.	Applicant argues that Nagahata does not disclose a heat treatment after fermentation.
	a.	The heat treatment of a fermented milk product to prolong the shelf life is clearly disclosed by R1. Nahahata has not been cited as the primary reference. 
	8.	Applicants argue that Passerat (R3) does not disclose the use of Bifidobacterium bifidum or lactase derived therefrom in a method as claimed. 
	a.	The use of a lactase having a low pH activity is disclosed by R3. Passerat has been cited disclosing that such a lactase of Bifidobacterium bifidum was known in the art. Therefore, its use would have been motivated due to the low pH of the fermented milk product.
	9.	Applicants argue that even if all aspects of an invention were known in the art, there must have been objective reason to combine the references.
	a.	Please see Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.	
		A fermented milk product such as yogurt is known to comprise residual lactose (the reason is the post-fermentation acidification (souring) of yogurt even in the refrigerator). Adding lactase to a fermented milk product known to comprise residual lactose; would have been well within one’s ordinary skill in the art. WO 2008/000895 [Example 2] clearly shows the inclusion of lactase in a fermented yogurt to reduce residual lactose to a very low 0.01%. 
		However, R2 and R3 only used as teaching reference in order to teach the use of lactase in fermented milks. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/000895- Discloses a yogurt product comprising lactase and only 0.01% lactose.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
3/10/2022
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791